TAYLOR, C.J.
1 1 Senator Wilson filed the genesis of this present appeal in the district court as a petition seeking to have State Senate Redistricting Act of 2011 (2011 Act), 14 0.98.2011, 80.35-80.85.4 (S.B.821), declared invalid after this Court rejected his attempt to have the 2011 Act declared unconstitutional in Wilson v. Fallin, 2011 OK 76, 262 P.3d 741 (Wilson I). In Wilson I, Senator Wilson attacked the 2011 Act as invalid because it failed to create Senate districts which as nearly as possible preserve the factors of "compactness, political units, historical precedents, *157economic and political interests." In his petition in the present case filed against the State Election Board and its secretary, Senator Wilson makes verbatim the same allegations as he did in Wilson I. However, he now avers that this Court determined in Wilson I "that the District Court has jurisdiction over challenges asserting political gerrymandering and that the standards related to 'population, compactness, area, political units, historical precedents, economic and political interest, contiguous territory' are both enforceable and sufficiently clear to guide [the district court] in the determination of such a challenge'" As in Wilson I, nowhere in his filings in the present case does Senator Wilson allege that the Legislature did not give consideration to the extent feasible to the local-interest factors he sets out in his petition. He again merely states that his redistricting plan is better than the plan passed by the Legislature and signed by the Governor.
T2 The President Pro Tempore of the Oklahoma State Senate and the Speaker of the Oklahoma House of Representatives intervened and, along with the defendants, filed motions to dismiss. The motions to dismiss all allege that the district court lacks subject matter jurisdiction over the suit for three reasons: (1) the district court lacks jurisdiction to hear the claim because the same claim was presented and resolved by this Court in Wilson I, (2) the Supreme Court has exclusive jurisdiction over a claim that the 2011 Act violates Article V, Section 9A of the Oklahoma Constitution, and (8) the present attack was brought after the expiration of the sixty-day period prescribed by Article V, Section 11C of the Oklahoma Constitution. The defendants also contend that the petition fails to state a claim upon which relief can be granted in the district court and that Senator Wilson lacks standing in the district court.
13 Senator Wilson filed replies to the in-tervenors' and defendants' motions to dismiss. Senator Wilson submits that this Court expressly declined in Wilson I to address the political gerrymandering claim and that this Court in Wilson Z "unanimously expressly agreed that population, compactness, area, political units, historical precedents, economic and political interests, contiguous territory and other factors set out in the Oklahoma Constitution are valid and enforceable." After a hearing, the district court granted the motions to dismiss reasoning that this Court had previously decided the issue in Wilson I.
I. STANDARD OF REVIEW
14 This Court subjects a trial court's judgment dismissing a petition to de movo review. Darrow v. Integris Health, Inc., 2008 OK 1, ¶ 7, 176 P.3d 1204, 1208. When evaluating a motion to dismiss, the court examines only the controlling law, not the facts. Id. Thus, the court must take as true all of the challenged pleading's allegations together with all reasonable inferences that can be drawn from them. Id. Motions to dismiss are generally disfavored and granted only when there are no facts consistent with the allegations under any cognizable legal theory or there are insufficient facts under a cognizable legal theory. Id. We review the motions to dismiss under this standard.
15 A determination of whether the preclusion doctrine applies is solely a question of law if "(1) the facts are undisputed, (2) the preclusion question can be answered solely by reviewing the judgment put forward as the bar, or (8) the preclusion determination can be made solely by inspection of the record of the proceeding(s) culminating in the judgment put forward as the bar." Feightner v. Bank of Okla., 2008 OK 20, ¶ 3, 65 P.3d 624, 627 (citations omitted). Here the application of the preclusion doctrine is a question of law because the determination can be made solely by de movo review of the record on appeal and consideration of this Court's opinion in Wilson I. Id.
II FAILURE TO STATE A CLAIM AND ISSUE/CLAIM PRECLUSION
T6 The defendants and intervenors urge that, in Wilson I, this Court decided the issue presented by the present petition when it severed the local-interest factors from Ar*158ticle V, Section 9A of the Oklahoma Constitution. They continue that, after Wilson I, there is no language in Section 9A upon which relief can be granted to Senator Wilson based on his allegations presented here. Senator Wilson counters that, not only did this Court leave intact the local-interest factors of Section 9A as it was adopted in 1964, but unanimously stated that those interest are valid and enforceable in the district court. The failure to state a claim upon which relief can be granted and the issue/claim preclusion defenses are intertwined so that if this Court severed the local-interest factors from Section 9A, then Senator Wilson has no cognizable claim for relief.
17 However, we need not address whether the local-interest factors were severed from Section 9A by Wilson I. Senator Wilson misstates Section 9A's language concerning the local-interest factors. The actual language in Section 9A upon which Senator Wilson relies provides: "In apportioning the State Senate, consideration shall be given to population, compactness, area, political units, historical precedents, economic and political interests, contiguous territory, and other major factors, to the extent feasible." (Emphasis added.) Senator Wilson views this language as requiring the Legislature to provide a redistricting plan "which create[s] Senate districts which as nearly as possible provide for compactness, political units, historical precedents, economic and political interests." Section IA's language is not as restrictive on the Legislature as Senator Wilson argues. Further, Senator Wilson has not alleged that the Legislature failed to consider these local-interest factors to the extent feasible. If all the factual allegations in Senator Wilson's petition are taken as true, he has failed to present a cognizable claim based on the failure of the Legislature to consider the specific factors to the extent feasible.
T8 To avoid confusion in the future, it is necessary that we address Senator Wilson's assertions. In Wilson I, this Court determined that the county-based apportionment formula in Article V, Section 9A of the Oklahoma Constitution violated the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution under Reynolds v. Sims, 377 U.S. 533, 84 S.Ct. 1362, 12 L.Ed.2d 506 (1964). This Court held that the 2011 State Senate Redistricting Act complies with Article V, Section 9A of the Oklahoma Constitution. Id. ¶ 0, 262 P.3d at 742. Thus, Senator Wilson's reliance solely on Section 9A as the basis for invalidating the 2011 Act must fail. Taking as true all the factual allegations in his complaint filed in the district court, Senator Wilson has not presented a claim upon which relief can be granted.
19 In addition to Senator Wilson's failing to present a claim for which relief can be granted, Senator Wilson has presented the identical issue and claim in the district court as he presented to this Court in Wilson I and against the same parties. Under the doctrine of claim preclusion, known at common law as res judicata, "a final judgment on the merits of an action precludes the parties from relitigating not only the adjudicated claim, but also any theories or issues that were actually decided, or could have been decided, in that action." Read v. Read, 2001 OK 87, ¶ 16 & n. 18, 57 P.3d 561, 567 n. 18. Often the most difficult aspect of applying claim preclusion is in defining the claim. Miller v. Miller, 1998 OK 24, ¶ 23, 956 P.2d 887, 896. Here the difficulty does not exist because Senator Wilson has made verbatim the same allegations in his petition as he did in Wilson I. There can be no doubt that Senator Wilson's present claim that the 2011 Act does not comply with Article V, Section 9A of the Oklahoma Constitution is barred by the doctrine of claim preclusion.
1 10 In summary, the district court properly dismissed Senator Wilson's petition because he has failed to state a claim upon which relief can be granted and because his claim is barred by the doctrine of claim preclusion having been adjudicated against him in Wilson I. Because of our resolution, we need not address whether the present attack was brought after the expiration of the sixty-day period prescribed by Article V, Section 11C of the Oklahoma Constitution. The dismissal order of the district court is affirmed.
AFFIRMED.
CONCUR: TAYLOR, C.J., COLBERT, V.C.J. (by separate writing), and KAUGER *159{joins Colbert, V.C.J.), WATT (Joins Colbert, V.C.J.), WINCHESTER, EDMONDSON, REIF (joins Colbert, V.C.J.), COMBS (Joins Colbert, V.C.J.), and GURICH (joins Colbert, V.C.J.), JJ.